 

CaSe: 1218-CV-Oll42-CAB DOC #Z 15 Filed: 11/26/18 l Of 3. Page|D #Z 85

UNITED STATES OF AMERICA DISTRICT COURT
NORTHERN DISTRICT OF OHIO

Case Number 1:18-CV-O1142

NOTICE TO REPRESENT
MATTERS PROSE

Brenda V Bickerstaff
Plaintiff

Vs.

Cuyahoga County

Cuyahoga County Prosecutors office
1200 Ontario Street

F100r 8th

Cleveland, Ohio 44113

 

And

Michael C O’MaHey
Cuyahoga County Prosecutor
1200 Ontario Street
Cleveland, Ohio 44113

And

John Doe Assistant
County Prosecutors 1-2
County Prosecutor’S office
1200 Ontario Street
Cleveland, Ohio 44113

And

Frank Bova

Cuyahoga County Shen`ff
1215 West 3rd Street
Cleveland, Ohio 44113
And

The City of Cleveland
601 Lakeside

Cleveland Ohio 44113

And

 

Case: 1:18-cV-01142-CAB Doc #: 15 Filed:

Daniel J McCandless badge 644
801 East 152 Street
Cleveland, Ohio 44110

And

Delonzo Goshen badge 742
801 East 152nd street
Cleveland, Ohio 44113

And

Donald Nuti Badge 2150

801 east 152““1 Street

Cleveland, Ohio 441 10

And

Timothy McKenzie Badge 1816

4500 Chester Avenue
Cleveland, Ohio 44103

11/26/18 2 Of 3. Page|D #Z 86

NOW COMES PLAlNTIFF, Brenda V Bickerstaff Prose, this plaintiff filed a motion prose on

November 1, 2018, for notice of appearance to replace prior counsel The court granted the motion on

November 6th 2018 and gave plaintiff until December 6th 2018. The plaintiff has to proceed prose because

of the attonieys that plaintiff has chosen cannot represent this plaintiff because they Will serve as

Witnesses and Will be placed on the Witnesses list for trial, and the attorneys or attorney Will have a

conflict due to the fact they Will be unable to represent and be a Witness for the plaintiff This plaintiff

Will proceed prose until plaintiff finds an attorney and this plaintiff does not want to further delay this

processl Therefore for the reasons listed in the above caption this plaintiff Will represent herself prose

until an attorney can be chosen to proceed With this case,

 

CaSe: 1218-CV-Oll42-CAB DOC #Z 15 Filed: 11/26/18 3 Of 3. Page|D #Z 87

Certit"lcate of Service
A copy of this motion Will be hand delivered or emailed to all parties and attorneys involved in this case

on the date ofNovember 26th, 2018.

_W ~“'~"z
` /

n ., admin fnka
j ‘_AW...,..,..\. ,. 959

`i."'"*r)r..»\p,u p¢;u_,~,g`;m;`miw:~,_rw »--\.)-.~.»1,`

 

Brenda V Bickerstaff / Prose
9909 Garfield Avenue
Cleveland, Ohio 44108

bickerstaffvernay@gmail.com
216-355-6232

